 Case 2:20-cv-05495-MCS-GJS Document 18 Filed 09/15/20 Page 1 of 1 Page ID #:192


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 20-5495-GW-GJSx                                              Date      September 15, 2020
 Title             Elgin Banks, et al. v. American Airlines, Inc., et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                              None Present
                 Deputy Clerk                         Court Reporter / Recorder                    Tape No.
                Attorneys Present for Plaintiffs:                      Attorneys Present for Defendants:
                         None Present                                            None Present
 PROCEEDINGS:                IN CHAMBERS - TRANSFER OF CASE TO JUDGE WU


This action has been reassigned to the HONORABLE GEORGE H. WU, United States District Judge.
The magistrate judge initials remain the same.

Please substitute the initials GW in place of the initials ODW. The case number will now read: CV 20-
5495-GW-GJSx. As documents are routed using the judge’s initials, it is important to use the correct
initials on all subsequent filings. Judge Wu’s Courtroom Deputy Clerk, Javier Gonzalez, can be reached
at javier_gonzalez@cacd.uscourts.gov.

Judge Wu is located in Courtroom 9D, at the First Street Courthouse, on the 9th Floor of the United
States Courthouse at 350 West 1st Street, Los Angeles, California. Additional information about Judge
Wu’s procedures and schedule can be found on the Court’s website at www.cacd.uscourts.gov.

Defendant American Airlines Group, Inc., dba American Airlines' Motion to Dismiss and to Strike,
Pursuant to F.R.C.P. Rule 12 [12], set for hearing on September 21, 2020, is continued to October 1,
2020 at 8:30 a.m.




                                                                                                     :
                                                                 Initials of Preparer   JG
CV-90 (06/04)                                   CIVIL MINUTES - GENERAL                                    Page 1 of 1
